 







Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop





 

 



 

[ex10_002.jpg]



 

© 2017, Intellectsoft LLC Confidential and Proprietary1

 

 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 

 



 

The following Statement of Work to be agreed by the parties under this Agreement
in respect of any Services requested by the Client where applicable and agreed
by the parties:

 

Intellectsoft LLC

 

and

 

Investment Evolution Crypto, LLC

 

This Statement of Work entered into between Investment Evolution Crypto, LLC and
Intellectsoft, LLC. The terms and conditions at the end of this Statement of
Work in full and any modifications to these terms and conditions should be
included in this agreement.

 

Intellectsoft LLC shall supply professional services in accordance with the Work
Breakdown Estimate to achieve the Key Milestones.

 

Project:   Cryptocurrency for remittances and consumer loans       Date:  
February 26, 2018       Prepared for:   Paul Mathieson, Investment Evolution
Crypto, LLC       Prepared by:   Nick Kurat, Intellectsoft LLC

 

 [ex10_003.jpg]

 

© 2017, Intellectsoft LLC Confidential and Proprietary2

 

 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 

 



 

Contact Information

 

Intellectsoft LLC Investment Evolution Crypto, LLC     Name: Nick Kurat Product
Owner: Paul Mathieson Email Address:   Email Address:   Title: Director,
Blockchain Lab Title: CEO Telephone Number:   Telephone Number:   Address:

721 Colorado Ave

Suite 101

Palo Alto, CA USA 94303

Address: 3960 Howard Hughes Parkway Suite 490, Las Vegas, NV 89169 Skype Name:  
Skype Name:  

 

Timeline & Milestones

 

Key Milestone Description                                                 Week 1
2 3 Introduction and Business requirements analysis       Functional
requirements analysis       Market and technical research, high-level estimate  
   

 

Team Breakdown

 



Member   Role



Senior Business analyst  

Assesses business requirements, transforms them into functional requirements,
and creates a features list. Analyzes existing market solutions, problems and
risks.

Acts as the conduit between stakeholders and the development team.

      Software Architect   Analyzes the existing systems dependencies, data
flows, and limitations of certain technologies. Designs the architecture of the
system and leads the development team concerning technical solutions.      
Senior Blockchain Engineer   Analyzes system requirements and defines which of
the problems should be solved by using blockchain technology, identifies parts
of the system where blockchain and related technology is applicable. Defines and
documents possible way of implementation.       Project Manager   Assembles
development team, produces estimates and timelines.



 

© 2017, Intellectsoft LLC Confidential and Proprietary3

 

 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 

 



 

Project Deliverables and milestones

 

Deliverables and milestones   Description Introduction   Project discovery
phase. We interview stakeholders and dive deep into the existing product
documentation.       Functional requirements   A document describing system
behaviour and interfaces from user’s perspective       Prioritized feature Set  
Prioritized list of features and components with a definition of the core part
for the 1st release. We turn product expectations into actionable, detailed
deliverables.       Existing solutions comparison   We research existing
solutions on the market to find ones that might be used or integrated into our
custom solution, estimate effort needed for implementation and customization and
outline pros and cons of each one.       Solution architecture   Definition of
possible solutions based on the technological stack, system dependencies,
components, their relations and interfaces.       Estimates & Timelines   For
each solution option (fully custom vs partially custom with existing solutions
integration) we produce high-level breakdown of estimated project costs for
design, development, QA       Solution options comparison   Based on our
research and knowledge gained during discovery phase we outline basic parameters
of two possible solutions such as approximate time&costs, projected team size,
risks, limitations etc.

 

Work Breakdown Estimate

 

Summary   Hours   Rate   Cost

● Introduction

● Feature Set

● Requirements specification

● Solution discovery

● Architecture design

● Ballpark estimate

 

 

 

*260

 

 

 

$70

 

 

 

$18,200

 

The table above is an estimation of the quantity of hours required to produce
the features listed in this statement of work; as such, the quantities are
subject to change. Intellectsoft estimates and hours are accrued on time and
materials of hours worked. In the event that, upon commencement of the
development project, the quantity of hours expended on the production of any or
all of the listed features is forecasted to exceed the quantities in this
original estimation, Client will be informed as early as is reasonably possible
and, in any event, prior to Intellectsoft exceeding the stated estimation, and
confirmation to proceed will be required. Written approval from Client will be
required prior to the development of any features not listed in the table above;
charges to Client relating to the production of additional features will be made
at the hourly rates listed above. All invoices will be generated from actual
accrued hours. All prices quoted exclude prevailing taxes. E&OE.

 

© 2017, Intellectsoft LLC Confidential and Proprietary4

 

 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 



 

 

Signatures & Invoice Information

 

/s/ Nick Kurat   /s/ Paul Mathieson       Signed By: Nick Kurat   Signed By:
Paul Mathieson       for and behalf of Intellectsoft LLC   for and behalf of
Investment Evolution Crypto, LLC

 

Address:   721 Colorado Ave   Address: Suite 101   3960 Howard Hughes Parkway
Palo Alto, CA USA 94303   Suite 490, Las Vegas, NV 89169       Date: 02/26/2018
  Date: 02/23/2018

 

 [ex10_004.jpg]

 

© 2017, Intellectsoft LLC Confidential and Proprietary5

 

 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 

 



 

Terms and Conditions

 

  1. SERVICES   1.1. Intellectsoft will provide various services to Client
including, but not limited to, project management, business analysis, iOS
software development, Android software development, back-end software
development, QA engineering, graphic, user interface, and user experience design
(“Intellectsoft Services”).   1.2. The term Intellectsoft Services may be
further defined in addendums to this Agreement or the Statement of Work (“SOW”)
more specifically detailing services on a project basis. Upon receipt of written
approval of Client in the form of email or other written modes of communication,
Intellectsoft may provide additional services that are not included in this SOW.
  1.3. Intellectsoft and third-party subcontractors providing Intellectsoft
Services are not engaged in the practice of law. Intellectsoft does not provide
legal advice or representation. To achieve the highest quality and efficiency,
Client and/or its counsel is responsible for reviewing Intellectsoft Services
deliverables and work product and providing feedback on a regular basis.

 

  2. PAYMENT TERMS   2.1. Price. Client will pay Intellectsoft in accordance
with the price terms for the Intellectsoft Services listed on an addendum to
this Agreement, Statement of Work or invoice. If additional services are
requested outside the scope of the addendum or Statement of Work, Intellectsoft
standard rate will apply, unless the parties agree otherwise in writing.   2.2.
Taxes. Client is responsible for the payment of all applicable sales, use and/or
other similar taxes (except for taxes based on Intellectsoft’ income or
personnel costs) which may be levied or assessed in connection with this
Agreement.   2.3. Payment. $18,200 payment required prior to project
commencement. $10,00 will be applied immediately. $8,200 will be applied to the
final project invoice. Invoices will be submitted bi-weekly. Client will pay
Intellectsoft within 15 days of the date of each invoice submitted for all
Intellectsoft Services. Intellectsoft’ acceptance of payment of any amount less
than the full amount due will not be a waiver of the remaining amount due.
Intellectsoft may apply any overpayment on any invoice or proposal to any other
amount due from Client. Past due obligations will bear interest at the rate of
15% per annum, or the maximum rate allowed by law, whichever is less. Any
interest charged or received greater than the maximum amount allowed by law will
be applied to the principal obligations, or if none is owed, will be refunded to
Client. If any Client payment becomes past due, Intellectsoft will have the
right to retain possession of any Client property in Intellectsoft’ possession,
and any Images produced by Intellectsoft, and Intellectsoft may suspend
performance on any work in process, including but not limited to, availability
of the hosted review platform until payment is made. Client will pay
Intellectsoft all attorneys’ fees, collection agency charges, court costs and
all other expenses incurred by Intellectsoft in connection with any Client
defaults on its obligations to Intellectsoft.   2.4. Commencement of Work.
Intellectsoft will execute project kick off upon receipt of a signed Statement
of Work (SOW) or email approval from the Client. Development will commence upon
receipt of deposit.   2.5. Build Release Conditions. Intellectsoft will post
software builds to the platform app stores (where relevant), on condition that
outstanding invoices are not past due and that all previous invoices have been
paid within the payment terms agreed upon in this SOW.   2.6. Disputed Amounts.
Client may dispute any amounts invoiced provided that the dispute is made in
good faith. Any amounts disputed may be deducted from the invoice; however, a
disputed amount does not relieve the Client from payment obligations for the
remainder of the invoice. The remainder amount of any invoice containing a
disputed amount must be paid within 30 days of the date of the invoice. The
disputed amount and the reasons for disputing the amount must be submitted to
Intellectsoft in writing within 15 days of receipt of the invoice. Intellectsoft
will work together with Client in good faith to resolve such disputes in a
mutually acceptable manner. Client agrees to pay any disputed amounts within 5
business days once the dispute has been resolved.

 

  3. SERVICE LEVEL AGREEMENT   3.1. Operation. Intellectsoft will use its best
efforts to maintain availability of provided services, except for specific
scheduled downtime periods during which Intellectsoft may shut down access to
the Services for system upgrades, maintenance and backup procedures (“Scheduled
Downtime”). Unless otherwise agreed to in writing by Intellectsoft and the
Client, the Scheduled Downtime shall occur after three days advance notice to
the Client and no more than once per month. In addition, there may be events
that from time to time will services and support inaccessible for a limited
amount of time due to unforeseen, unavoidable software, hardware, network, power
and/or Internet outages (“Unscheduled Downtime”). Intellectsoft will use its
best efforts to ensure that Scheduled Downtime and Unscheduled Downtime cause
the availability percentage to be no less than ninety-nine and three-tenths
percent (99.3%) in each calendar.   3.2. Disaster Recovery. Intellectsoft shall
(a) cooperate with Client in participating, testing and implementing a disaster
recovery plan (“DRP”) as part of Client’s own business continuity plan; (b)
update and test the operability of the DRP to ensure that the DRP is fully
operational; (c) certify to Client at least once during every six-month period
that data is being stored for Client that the DRP is fully operational; and (d)
implement the DRP upon the occurrence of a disaster. In the event the applicable
Services are not reinstated within the applicable Service Levels, Client may
terminate this Agreement, in whole or in part, without further liability other
than for payment for services already performed by Intellectsoft prior to a
services interruption. In the event of a disaster, Intellectsoft shall not
increase its charges under any Services Schedule under this Agreement or charge
Client usage fees in addition to the charges set forth in this Agreement.   3.3.
Storage of Data. Upon conclusion of any Client project, and for a period of
sixty (60) days after delivery to Client of all client data (the “Standard
Storage Period”), Intellectsoft will store a copy of such client data provided
to Client. After the foregoing Standard Storage Period, Intellectsoft may erase,
write over, destroy or discontinue storage of any client data without any
liability or obligation to Client.   3.4. Client Inspection. Client (or Client’s
counsel) shall review completely all services, documents and/or data delivered
by Intellectsoft (“Deliverables”) to determine whether any Deliverables or any
other aspect of the Intellectsoft Services fail to conform to the requirements
of this Agreement. Client (or Client’s counsel) must notify Intellectsoft of
every failure to conform to the requirements of this Agreement or any addendum
incorporated herein, or any other complaints about Intellectsoft Services within
a reasonable amount of time after delivery. Notice shall be by direct
communication with the Intellectsoft project manager assigned to this matter,
either by telephone or by electronic mail. If Intellectsoft receives any such
notice from Client (or Client’s counsel), Intellectsoft will provide the
services necessary to comply with the requirements of this Agreement or any
addendum incorporated herein within a reasonable amount of time. If Client (or
Client’s counsel) does not notify Intellectsoft as required above, then it will
be deemed conclusive that Intellectsoft provided the Intellectsoft Services and
the Deliverables as required by this Agreement or any addendum incorporated
herein; that Client accepted all Deliverables; and that Client did not reject
any of the Deliverables.

 

  4. CONFIDENTIALITY   4.1. Confidential Information. “Confidential Information”
shall mean any non-public information of the other Party that is designated as
confidential, or that the receiving Party knew or reasonably should have known
was confidential because it derives independent value from not being generally
known to the public. Without limiting the generality of the foregoing, the terms
and conditions of this Agreement shall be considered Client and Intellectsoft
Confidential Information. Confidential Information shall not include any
information which: (a) a Party can demonstrate was rightfully in its possession
prior to the date of disclosure to it by the other Party; (b) at the time of
disclosure or later, is published or becomes part of the public domain through
no act or failure to act on the part of a Party; (c) a Party has developed
independently without reference to any Confidential Information of the other
Party; or (d) a Party can demonstrate came into its possession from a third
party who had a bona fide right to make such information available.   4.2. The
Party receiving Confidential Information will not at any time disclose to any
person or use for its own benefit or the benefit of anyone, Confidential
Information of the other Party without the prior written consent of said Party.
Each Party shall limit disclosure of Confidential Information to its employees
or agents who have a need to know related to the Parties’ business relationship.
  4.3. Upon termination of a Services Schedule or this Agreement, the recipient
of Confidential Information shall promptly deliver to the other Party or destroy
any and all such information in its possession or under its control, and any
copies made thereof which the recipient of said information may have made,
except as the Parties by prior express written permission have agreed to retain.
  4.4. Neither Party shall be liable for disclosure of Confidential Information
if made in response to a valid order of a court or authorized agency of
government; provided that, if available, five (5) days’ notice first be given to
the other Party so a protective order, if appropriate, may be sought by such
Party. The Parties acknowledge and agree that a breach of its obligations under
this Section may cause harm to the other Party for which monetary damages are
not a sufficient remedy. In such event the Parties understand and agree that the
non-defaulting Party shall be entitled to seek to obtain from a court of
appropriate jurisdiction immediate injunctive or other equitable relief to which
it may be entitled under the circumstances in addition to other remedies allowed
under this Agreement and under applicable law.

 

  5. PERSONALLY IDENTIFIABLE INFORMATION.   5.1. “Personally Identifiable
Information,” includes any information that can be associated with or traced to
any individual, including an individual’s name, address, telephone number,
e-mail address, credit card information, social security number, or other
similar specific factual information, regardless of the media on which such
information is stored (e.g., on paper or electronically) and includes such
information that is generated, collected, stored or obtained as part of this
Agreement. Intellectsoft will comply with all applicable privacy and other laws
and regulations relating to protection, collection, use, and distribution of
Personally Identifiable Information, including Credit Card Company Regulations
if the Services, collect, process or store credit card information.

 

© 2017, Intellectsoft LLC Confidential and Proprietary6

 



 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 

 



 

  5.2. As between Client and Intellectsoft, Personally Identifiable Information
is the exclusive property of Client and will be deemed Client Materials under
the applicable provisions of this Agreement.   5.3. Intellectsoft will not,
without the prior written consent of an authorized representative of Client, use
Personally Identifiable Information for any purpose other than to provide the
Services under this Agreement. In no event may Intellectsoft (a) use Personally
Identifiable Information to market its services or those of a third party, or
(b) sell or transfer Personally Identifiable Information to third parties, or
(c) otherwise provide third parties with access thereto.   5.4. Without limiting
its other obligations under this Agreement, Intellectsoft agrees that all such
information under its control will be secured from unauthorized access, use,
disclosure and loss using commercially acceptable security practices and
technologies.   5.5. If there is a suspected or actual breach of security
involving Personally Identifiable Information Intellectsoft will notify Client
within two (2) hours of becoming aware of such occurrence. Intellectsoft shall
provide Client with access to Personally Identifiable Information at any time as
Client may request. Upon termination of this Agreement all Personally
Identifiable Information in the possession of Intellectsoft will be provided to
Client in a manner reasonably requested by Client and all copies will be
permanently removed from all Intellectsoft systems, records and backups and all
subsequent use of such information by Intellectsoft will cease.

 

  6. REPRESENTATIONS, WARRANTIES & COVENANTS.   6.1. Compliance with Laws.
Intellectsoft warrants that the Services will not violate, and Intellectsoft
will obtain all permits required to comply with, any applicable law, rule,
regulation, ordinance, order, direction and regulation (as they may be amended
from time to time) of the applicable government agencies having jurisdiction
over the provision and use of the Services.   6.2. Mutual Obligations. Each
party represents, warrants, and covenants that: (a) it has the requisite power
and authority to execute, deliver and perform its obligations under this
Agreement; (b) it is in compliance with all applicable laws related to such
performance, including it having obtained all necessary permits and licenses;
and (c) it is authorized to deliver data and information to perform requested
services.   6.3. Loss or Damage. Client assumes all risk or loss or damage
related to Client’s documents or other materials provided to Intellectsoft,
except as provided in this Agreement. Intellectsoft will use reasonable care
when any documents or other materials are provided to Intellectsoft by Client or
at the request or direction of Client; during the time such documents and
materials are in Intellectsoft’ offices. Intellectsoft may deliver Client’s
documents, other materials and client data by any commercial or employee
delivery.   6.4. Client Indemnity. Client will indemnify Intellectsoft against
all claims for damages made by any third party relating to any imaging, copying,
retention or storage or possession of any client documents or data by
Intellectsoft on any paper, media, or other form, and/or related to
Intellectsoft providing data to Client or to any other party at Client’s
request, and Client will defend Intellectsoft against all such claims (using
counsel approved by Intellectsoft, which approval may be made in Intellectsoft’
sole discretion) and Client will indemnify Intellectsoft for its attorney’s fees
and other expenses related to any such claim. Intellectsoft shall defend,
indemnify and hold harmless Client against all claims for damages by any third
party relating to a claim that the use of the Intellect Services as provided by
Intellectsoft in accordance with the terms of this Agreement infringes any
patent, patent application, copyright, trademark, trade secret or any other
intellectual property right of any third party that was publicly accessible as
of Effective Date (the “IP Indemnity”). Provided, however, that the IP Indemnity
is conditioned upon Client using commercially reasonable efforts to mitigate any
intellectual property claims as requested by Intellectsoft. Further, the IP
Indemnity will not apply to any intellectual property claim that arises
substantially or solely from information provided by Client and relied upon by
Intellectsoft in providing the Intellectsoft Services.   6.5. Limited Warranty.
Intellectsoft shall perform the Intellectsoft Services in good faith and in a
timely and professional manner. Intellectsoft shall exercise the same level of
professional care commonly found in the services business in carrying out the
terms of this Agreement. As of the Effective Date, Intellectsoft represents and
warrants that to the best of its knowledge the Intellectsoft Services provided
by Intellectsoft hereunder will not constitute an infringement of any patent,
patent application, copyright, trademark, trade secret or any other intellectual
property right of any third party, and that no court proceeding or any other
procedure for infringement of such rights is pending against Intellectsoft with
respect to the Intellectsoft Services. THE FOREGOING LIMITED WARRANTY IS
INTELLECTSOFT’S SOLE WARRANTY FOR ANY INTELLECTSOFT SERVICES PROVIDED HEREUNDER
OR ARISING OUT OF THIS AGREEMENT, AND IS IN LIEU OF ALL OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, BUT
NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT AND
FITNESS FOR A PARTICULAR PURPOSE, ALL SUCH WARRANTIES BEING HEREBY FULLY
DISCLAIMED.   6.6. Limitation of Liability. Regardless of any other provision
except as to the IP Indemnity of paragraph 6.4 Client Indemnity herein,
Intellectsoft’s liability for damages to Client for any cause whatsoever, and
regardless of the form of action, whether in contract, tort or other theory of
liability, including negligence, will be limited to the aggregate sum of
payments made to Intellectsoft by Client for the Intellectsoft Services directly
related to any claim. Intellectsoft will never be liable for any damage caused
wholly or partially by Client’s delivery of damaged documents, data, media or
other materials to Intellectsoft. Furthermore, Intellectsoft will never be
liable to Client or any other person for any indirect, special or consequential
damages, including without limitation, lost profits, business revenue or
goodwill, however caused and whether arising under contract, tort or other
theory of liability. The foregoing limitations shall apply notwithstanding the
failure of the essential purpose of any limited remedy.

 

  7. OWNERSHIP OF SOFTWARE   7.1. Developer assigns to Client its entire right,
title and interest in perpetuity and throughout the universe on anything created
or developed by Developer for Client under this Agreement including source code,
all patents, intellectual property copyrights, trade secrets and other
proprietary rights. This assignment is conditioned upon full payment of the
compensation due Developer under this Agreement.   7.2. Developer shall not
retain right or title to any of the products developed or services rendered in
connection with the services. Developer cannot sell, transfer, publish or
otherwise make the Work Product available to third parties. Any rights granted
to Developer under this Agreement shall not affect Client’s exclusive ownership
of the software package. Developer can publish the description of the finished
projects for marketing purposes and is obliged to include the reference to
Client as an owner of any and all any intellectual property created during the
term of this agreement.   7.3. Developer reserves the right to publish the
application of Client in Developer Portfolio without disclosing any previously
information covered by an NDA signed between the Parties.

 

8.WARRANTY

  8.1. Warranty of Software Performance: Developer warrants that for 1 month
following acceptance of the Software by Client, the Software will be free from
material reproducible programming errors and defects in workmanship and
materials, and will substantially conform to the Specifications when maintained
and operated in accordance with Developer’s instructions. If material
reproducible programming errors are discovered during the warranty period,
Developer shall promptly remedy them at no additional expense to Client. This
warranty to Client shall be null and void if Client is in default under this
Agreement or if the non-conformance is due to:

 

  A. Hardware failures due to defects, power problems, environmental problems or
any cause other than the Software itself;   B. Modification of the Software
operating systems or computer hardware by any party other than Developer; or  
C. Misuse, errors or negligence of Client, its employees or agents in operating
the Software. Developer shall not be obligated to cure any defect unless Client
notifies it of the existence and nature of such defect promptly upon discovery.

 

  8.2. Warranty of Title: Developer owns and has the right to license or convey
to Client title to the Software and documentation covered by this Agreement.
Developer will not grant any rights or licenses to any intellectual property or
technology that would conflict with Developer’s obligations under this
Agreement.   8.3. Warranty against Disablement: Developer expressly warrants
that no portion of the Software contains or will contain any protection feature
designed to prevent its use. This includes, without limitation, any computer
virus, worm, software lock, drop dead device, Trojan-horse routine, trap door,
time bomb or any other codes or instructions that may be used to access, modify,
delete, damage or disable Client’s Software or computer system. Developer
further warrants that it will not impair the operation of the Software in any
way other than by order of a court of law.

 

  9. INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS   9.1. Developer warrants that
Developer will not knowingly infringe on the copyright or trade secrets of any
third party in performing services under this Agreement. To the extent any
material used by Developer contains matter proprietary to a third party,
Developer shall obtain a license from the owner permitting the use of such
matter and granting Developer the right to sub-license its use. Developer will
not knowingly infringe upon any existing patents of third parties in the
performance of services required by this Agreement.     If any third party
brings a lawsuit or proceeding against Client based upon a claim that the
Software breaches the third party’s patent, copyright or trade secrets rights,
and it is determined that such infringement has occurred, Developer shall hold
Client harmless against any loss, damage, expense or cost, including reasonable
attorney fees, arising from the claim.

 

This indemnification obligation shall be effective only if:

 

  A. The third party intellectual property rights involved were known to
Developer prior to delivery of the Software   B. Client has made all payments
required by this Agreement   C. Client has given prompt notice of the claim and
permitted Developer to defend, and   D. The claim does not result from Client’s
modification of the Software.

 

© 2017, Intellectsoft LLC Confidential and Proprietary7

 



 

Statement of Work - Estimate [image_002.jpg]   Features Analysis Workshop



 



 

 

  10. TERMINATION   10.1. Either party may elect to terminate this Agreement by
providing written notice to the other party. Termination notice is required 30
day prior to final day of notice of termination. This Agreement’s Termination
Date is defined as the date that notice of termination is received by the
non-terminating party. Should Client elect to terminate this Agreement, Client
will still be charged and responsible for all services performed by
Intellectsoft prior to the date of termination, in addition to, all monthly
charges for services fees invoiced for the month in which the Termination Date
falls. Client will not be due any pro-rata refunds or offsets for days left in
the month following the Termination Date.

 

  11. COMMUNICATIONS   11.1. Notices. Notices of default shall be sent by e-mail
and overnight mail to the parties contacts provided below. All certificates,
reports, records, subordinate agreements (and their applicable amendments),
notices, requests, demands and other communications under this Agreement shall
be in writing and sent by e-mail and shall be deemed to have been duly given:
(a) on the date of service if served personally on the party hereto to whom
notice is to be given; (b) on the date of confirmed transmission if sent via
facsimile to the number given below, and telephonic confirmation of transmission
is obtained promptly after completion of transmission, and followed by mail
delivery; (c) on the day after delivery to commercial or postal overnight
carrier service; or (d) on the fifth day after mailing, if mailed to the party
to whom such notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:

 

If to Intellectsoft:

Intellectsoft, LLC

721 Colorado Ave Suite 101

Palo Alto, CA 94303

 

If to Client:

3960 Howard Hughes Parkway

Suite 490, Las Vegas, NV 89169

 

Any party hereto may change its address for the purpose of this section by
giving the other party timely, written notice of its new address in the manner
set forth above. Failure by either party to timely and fully deliver any
documents required pursuant to this Agreement shall not constitute a waiver of
their obligations hereunder.

 

  12. MISCELLANEOUS   12.1. Client Authority. The person signing this Agreement
below represents that he/she is authorized to execute this Agreement on behalf
of the Client.   12.2. Dispute Resolution. If a dispute arises under this
Agreement, the parties agree to first try to resolve the dispute with the help
of a mutually agreed-upon mediator in the following location: California, United
States of America. Any costs and fees other than attorney fees associated with
the mediation shall be shared equally by the parties.   12.3. Applicable Law,
Venue and Jurisdiction. This Agreement shall be governed by the laws of the
State of California. Any action brought by Intellectsoft or Client which refers
or relates to this Agreement, the Intellectsoft Services shall be brought in,
and each party hereby consents to the jurisdiction of and venue in the State
and/or Federal courts in California, which is the home office of Intellectsoft.
  12.4. Attorneys’ Fees and Court Costs. If either party to this Agreement is
forced to bring legal action to prosecute claims arising from obligations bound
by this Agreement, the prevailing party in such action will have the right to
recover all reasonable attorneys’ fees and court costs from the non-prevailing
party.   12.5. Relationship of the Parties. Nothing in this Agreement shall be
construed as creating any agency or partnership between the parties and neither
party shall have any express or implied power or authority to act on or make any
representations whatsoever on behalf of the other party.   12.6. No Rights of
Third Parties. This Agreement does not create any right enforceable by any
person who is not a party, except that the terms of this Agreement may be
enforced by any affiliate of any Party hereto.   12.7. Cumulative Remedies. All
remedies available to either party for breach of this Agreement are cumulative
and may be exercised concurrently or separately, and the exercise of any one
remedy shall not be deemed an election of such remedy to the exclusion of other
remedies.   12.8. Natural Disaster/Force Majeure. Regardless of any other
provision in this Agreement, Intellectsoft will not be liable for any damages,
for any delay or failure in performance of any part of this Agreement, or for
any damage to or loss of Client documents or other materials held by
Intellectsoft pursuant to this Agreement, to the extent that such delay,
failure, damage, or loss results, wholly or partially, from causes beyond
Intellectsoft’ control; including but not limited to: fire, flood, explosion,
war, labor dispute, embargo, government requirement, civil or military
authority, natural disasters, or other similar situation. If any such situation
occurs, Intellectsoft will make reasonable efforts to give prompt notice to
Client and, in the case of a delay or failure in performance, Intellectsoft will
use commercially reasonable efforts to resume performance of the Agreement, to
the extent possible, as soon as practicable after the cessation of the
situation.   12.9. Headings. The headings of the sections, subsections and
paragraphs of this Agreement are inserted for convenient reference only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.   12.10. Amendments/Counterparts. No amendment, waiver or
modifications to this Agreement shall be valid or enforceable unless in writing,
and executed by the authorized representatives of Client and Intellectsoft. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original. Facsimile of a party’s authorized representative’s signature
and electronic signatures shall be deemed to be binding upon such party, unless
otherwise prohibited by law.   12.11. Severability. If any provision of this
Agreement is held to be unenforceable, the parties shall substitute for the
affected provision an enforceable provision that approximates the intent and
economic effect of the affected provision and the remaining provisions hereof
shall be unimpaired and shall remain in full force and effect.   12.12.
Assignment. Client may not assign, by operation of law or otherwise (including,
without limitation, by means of outsourcing), this Agreement, in whole or in
part, without the prior written consent of Intellectsoft, which consent will not
be unreasonably withheld. Intellectsoft may assign this Agreement and/or
subcontract some or all of its obligations hereunder.   12.13. Waiver; Remedies
Non-Exclusive. No failure or delay on the part of any party in exercising any
right or remedy provided in this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of or failure to exercise any such
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy provided herein or at law or in equity. Except as
expressly provided herein, no remedy specified in this Agreement is intended to
be exclusive of any other remedy, and each and every remedy shall be cumulative
and in addition to every other right or remedy provided herein or available at
law or in equity.   12.14. Amendment. This Agreement may be modified or amended
only by written agreement executed by both parties.   12.15. Entire Agreement.
This Agreement, together with the attached Exhibits, supersedes all prior
written or oral agreements, understandings and discussions between Intellectsoft
and Client.

 



© 2017, Intellectsoft LLC Confidential and Proprietary8

 

